          Case 4:20-cv-00138-KGB Document 26 Filed 01/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JIMMY DOUGLAS BISHOP                                                              PLAINTIFF

v.                            Case No. 4:20-cv-00138-KGB-BD

JOHN STALEY, Sheriff of Lonoke County, Arkansas;
KEVIN SMITH, Head Administrator of the Lonoke
County Sheriff’s Office; and KEVIN MCCOY, Chief
Deputy of the Lonoke County Sheriff’s Office                                   DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Jimmy Douglas Bishop’s complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 19th day of January, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
